Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-18 and 21-31 are pending.
Claims 1-9, 19 and 20 are cancelled. 
Claims 10-15 and 17 are amended. Claims 21-31 are newly presented. 

Response to Arguments
It is noted that Applicant has acknowledged and confirmed the election of Group II, without traverse. 
Applicant’s amendments and arguments, filed September 29, 2021, with respect to the Section 101 rejection have been fully considered and are persuasive.  The Section 101 rejection of claims 10-13 and 17-18 has been withdrawn. 
Applicant’s arguments with respect to the Section 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that Guo et al. does not disclose the claimed multiplier. That is incorrect. Guo et al. discloses that the estimate revenue is product of budget and time. See paragraph [0045] of Guo et al., “For a daily budget, the estimated revenue to the online system 140 is determined based on the daily budget and a time interval during which the advertisement or advertisements associated with the daily budget have at least a threshold likelihood of being presented. For example, the estimated revenue is a product of the daily budget and a number of days during which the advertisement has a threshold likelihood of being presented.”) Exemplary multipliers in Guo et al. include budget intervals. See paragraph [0046] of Guo et al., Paragraph [0046], (“The maximum 
Applicant also argues that Guo does not have the word "likes" in the specification, so Guo does not teach likes/day, as asserted by the Office.  This is plainly incorrect and clearly contradicted by the evidence. Figs. 4A and 4B of Guo et al. clearly use “likes/day” and drawings can be used as prior art.  See MPEP § § 2121.04 and 2125. Furthermore, the use of the term like in the drawings has a clear corresponding generalized term (conversion events) in the detailed disclosure. See paragraph [0049] of Guo et al. As such, the arguments are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14, 21-24, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0220976 to Guo et al. in view of U.S. Patent Application Publication No. 2019/0066200 to Deagan et al.
With regards to claims 10, 21, and 29, Guo et al. teaches 
performing, by one or more processors, … tests to determine responses of users to recommended daily budgets for budgeted-service requests, each test being associated with a value of a multiplier selected from a range of values, the recommended daily budget for each test being based on the value of the multiplier for the test and a predefined initial budget value (Figs. 4A and 4B, 
building, by the one or more processors, a machine-learning (ML) model to determine an expected revenue for a budgeted service request, the ML model using of the value of the multiplier as an input to determine the expected revenue (paragraph [0009], “For example, candidate budgets and a default budget presented to a new advertiser (i.e., an advertiser that has not previously presented advertisements via the online system) are determined using a machine learned model trained using historical data about budgets specified or selected by new advertisers that purchased advertisements on the online system. As an additional example, candidate budgets and a default budget presented to a returning advertiser are determined using a machine learned model trained using historical data about revenue earned by the online system from advertisements having various budgets specified by additional returning advertisers.”; paragraph [0037], “A machine learned model or other suitable method may be used to determine candidate budgets based on information associated with the advertiser, information associated with the advertisement, and/or information associated with an object associated with the advertisement.”); 
determining, based on the ML model, the value of the multiplier that maximizes the expected revenue for the budgeted-service requests (See Figs. 4A and 4B, where multipliers include $ or likes per time period, paragraph [0008], “For example, the online system pre-selects a default 
detecting a request from a user for adding a first for the budgeted-service requests (paragraph [0034], “An ad request may include additional information associated with an advertisement or advertiser. For example, an ad request includes information about an advertiser. Examples of information associated with the advertiser include information describing whether the advertiser has previously presented advertisements via the online system 140, a number of advertisements associated with the advertiser that have previously been presented by the online system 140,and an amount of revenue earned by the online system 140 from presenting advertisements associated with the advertiser.”); 
setting an initial budget value for the first for the budgeted-service request based on the value of the multiplier that maximizes the expected revenue (paragraph [0040], “From the candidate budgets, the budget recommendation module 235 selects a default budget. In one embodiment, the default budget is a candidate budget associated with a maximum likelihood that an advertiser will elect to present advertisements via the online system 140 or is the candidate budget resulting in a maximum amount of revenue received by the online system 140 for presenting one or more advertisements. The budget recommendation module 235 may select the default budget using a specified function, a machine learned model, or any other suitable method.”); and 
causing presentation, in a user interface, of the initial budget value for the first budgeted-service request (paragraph [0041], “The interface generator 240 generates one or more interfaces identifying candidate budgets to an advertiser and allowing the advertiser to select a candidate budget to associate with an advertisement or an advertising campaign. For example, the interface 
Guo et al. fails to explicitly teach a plurality of tests, but Deagan et al. teaches conducting a plurality of tests in order to test various bid conditions and/or bidding parameters in order to identify optimal performing bidding parameters (paragraph [0013], “In an example, a bid test component is configured to test various bid conditions and/or bidding parameters in order to identify optimal performing bidding parameters, such as a bid level value (e.g., an amount of money to bid on an opportunity to recommend/display content).”; paragraph [0018], “At 104, a set of test content schemes may be generated by the bid test component 216 based upon the content scheme 204 such as based upon information within the notification 214. In an example, the description of the content 218, the user audience 222, the budget 220, and/or historic content scheme performance data (e.g., conversion rates, click through rates, user action rates, bid winning rates, budget spending velocity, and/or a wide variety of statistics of how the content scheme has historically performed or how other similar content schemes have performed, such as content schemes with a similar target audiences, similar content, similar budget, etc.) may be used to determine a number 224 of test content schemes to create, such as 12 test content schemes.”). 
This part of Deagan et al.  is applicable to the system of Guo et al. as they both share characteristics and capabilities, namely, they are directed to bidding optimizations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Guo et al. to include the plurality of tests to determine responses 
	

With regards to claims 11, 22, and 30, Guo et al. teaches: 
building a first ML model for determining a conversion rate as a function of the value of the multiplier, wherein the conversion rate is a number of budgeted-service requests submitted divided by a number of budgeted-service requests started (paragraph [0034], “For example, an ad request is associated with information describing a historical conversion rate of an associated advertisement, historical revenue earned by the online system 140 from each conversion, a number of times the advertisement has been presented, or other suitable information.”; paragraph [0036], “For example, if the budget determination module 235 determines that an advertiser has previously presented advertisements via the online system 140, the budget determination module 235 retrieves information describing the advertiser's previous advertisement-related spending patterns and other information associated with previous advertising campaigns (e.g., bid amounts, historical conversion rates, historical revenue earned by the online system 140 from each conversion, targeting criteria, and budgets).”; paragraph [0039], “The budget recommendation module 235 estimates a number of conversion events associated with each candidate budget based on historical conversion data, or other suitable data. For example, an estimated number of conversion events for a cost-per-click advertisement for a department store is based on a historical number of clicks on cost-per-click advertisements for department stores that were previously presented for the same duration as the advertisement or were previously presented to online system users satisfying a threshold number of 

With regards to claims 12, 23, and 30, Guo et al. teaches building a second ML model for determining a recommended daily budget as a function of the value of the multiplier (Figs. 4A and 4B, where a multiplier may be at least one of a $/day or likes/day; paragraph [0009], “For example, candidate budgets and a default budget presented to a new advertiser (i.e., an advertiser that has not previously presented advertisements via the online system) are determined using a machine learned model trained using historical data about budgets specified or selected by new advertisers that purchased advertisements on the online system. As an additional example, candidate budgets and a default budget presented to a returning advertiser are determined using a machine learned model trained using historical data about revenue earned by the online system from advertisements having various budgets specified by additional returning advertisers.”).

With regards to claims 13, 24, and 31, Guo et al. teaches: 
calculating the expected revenue as a function of the multiplier based on predictions for the conversion rate by the first ML model and predictions for the recommended daily budget by the second ML model (paragraph [0008], “For example, the online system pre-selects a default budget when presenting candidate budgets to an advertiser. The online system may identify the default budget as a candidate budget having a maximum likelihood that an advertiser elects to present advertisements via the online system or as a candidate budget resulting in a maximum predicted revenue to the online system.”; paragraph [0009], “For example, candidate budgets and a default budget presented to a new advertiser (i.e., an advertiser that has not previously presented 
finding the value of the multiplier that maximizes the expected revenue based on the calculated expected revenue (paragraph [0008], “For example, the online system pre-selects a default budget when presenting candidate budgets to an advertiser. The online system may identify the default budget as a candidate budget having a maximum likelihood that an advertiser elects to present advertisements via the online system or as a candidate budget resulting in a maximum predicted revenue to the online system.”).

With regards to claim 14, Guo et al. teaches: the ML model is based on a plurality of machine-learning programs (MLPs) that are trained based on results from the test (paragraph [0047], “Alternatively, the online system 140 trains one or more machine learned models to determine 315 a plurality of candidate budgets based on data obtained from sample budgets previously selected by advertisers. For example, the obtained data indicates whether an advertiser selected a sample budget, a sample budget selected, a duration during which one or more advertisements associated with the selected sample budget were presented, the revenue earned by the online system 140 from presenting one or more advertisements associated with a sample budget, or other suitable .

Claims 15, 16, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0220976 to Guo et al. in view of U.S. Patent Application Publication No. 2019/0066200 to Deagan et al. as applied to claims 10-14 and 21-24, in view of U.S. Patent Application Publication No. 2015/0006414 to Janapareddy et al.
With regards to claims 15 and 25, while Guo et al. teaches calculating a plurality of budgets for a campaign, Guo et al. in view of Deagan et al. fails to explicitly teach the first budgeted-service request is for requesting a job post. However Janapareddy et al. teaches a system for creating job posts including a daily active budget (paragraph [0067], “The system can additionally determine whether the handles and domains with active and have daily budget availability. For example, job postings from handles or domains which have used up their daily budget can be removed from the 

With regards to claims 16 and 26, Guo et al. teaches: features for the MLPs include one or more of the multiplier, job-post features, job-poster features, social-network-profile features, company features, and job-post response features (paragraph [0047], “For example, the obtained data indicates whether an advertiser selected a sample budget, a sample budget selected, a duration during which one or more advertisements associated with the selected sample budget were presented, the revenue earned by the online system 140 from presenting one or more advertisements associated with a sample budget, or other suitable information. For example, if interactions associated with an advertiser indicate the advertiser has not previously compensated the online system 140 for presenting advertisements, one or more machine learned models generate candidate budgets associated with a threshold likelihood that the advertiser will elect to present advertisements via the online system 140 based on prior selections of sample budgets by advertisers with similar characteristics to the advertiser. As another example, if interactions associated with an advertiser indicate the advertiser has previously compensated the online system 140 for presenting advertisements, the one or more machine learned models generate candidate budgets associated with .

Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of U.S. Patent Application Publication No. 2019/0066200 to Deagan et al. as applied to claims 10 and 21 above, in view of U.S. Patent Application Publication No. 2015/0379429 to Lee et al.
With regards to claims 17 and 27, Guo et al. teaches tests for a multiplier of machine learning model, but fails to explicitly teach generating random values within a range of a multiplier during the test. However Lee et al. teaches:
determining the range of values of the multiplier (paragraph [0239], “Respective sets of statistics (such as mean, median, minimum and maximum values for numerical PVs, or mode values for non-numerical PVs) may be generated in the depicted embodiment for some or all of the PVs, such as PV1 stats, PV2 stats, and PV3 stats. In at least some embodiments, prior to generating the FPTs, categorical variables of the unprocessed training data may be converted or mapped to numerical or Boolean values, and in some cases numerical values may be normalized (e.g., mapped to real numbers in the range -1 to 1).”); and 
generating a random value within the range of values of for each test (paragraph [0241], “In modified evaluation set 4662B, the original PV2 values are replaced by random values selected in the range between the minimum and maximum values for PV2 from the statistics generated using the original candidate training set. In modified evaluation set 4662C, the original PV3 values are 
This part of Lee et al. is applicable to the system of Guo et al. in view of Deagan et al. as they both share characteristics and capabilities, namely, they are directed to mathematical analysis of data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of mathematically maximizing bookings as disclosed by Guo et al. in view of Deagan et al.  to include the random values within a range as taught by Lee et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Guo et al. in view of Deagan et al. in order to test a model for variance (see paragraphs [0239]-[0241] of Lee et al.).

Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of U.S. Patent Application Publication No. 2019/0066200 to Deagan et al. as applied to claims 10 and 21 above, and further in view of U.S. Patent No. 8,732,015 to Beckerman et al.
With regards to claims 18 and 28, Guo et al. in view of Janapareddy et al. teaches tests for a multiplier of machine learning model, but fails to explicitly teach a committed bookings calculation based on a duration. However Beckerman et al. teaches the expected revenue is calculated as a number of budgeted-service requests started by users times an average duration that the budgeted-service request is open times a conversion rate times the multiplier (wherein a price per action is calculated, col. 3, line 55 through 4, line 33, and column 5, line 26, through column 6, line 14).
This part of Beckerman et al. et al. is applicable to the system of Guo et al. in view of Deagan et al. in view of Janapareddy et al. as they both share characteristics and capabilities, namely, they are directed to mathematical analysis of data sets for advertising. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2015/0213485 to Wang et al. discusses a system for determining a bid modifier value include determining, for one or more sets of keywords used in a campaign, a predicted conversion rate for a first device type and a predicted conversion rate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        


/SANGEETA BAHL/Primary Examiner, Art Unit 3629